Name: Commission Regulation (EEC) No 1634/84 of 8 June 1984 determining for the Member States the loss of income and the level of the premium payable per ewe for 1983/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 84 Official Journal of the European Communities No L 154/31 COMMISSION REGULATION (EEC) No 1634/84 of 8 June 1984 determining for the Member States the loss of income and the level of the premium payable per ewe for 1983/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the amount of the premium for region 2 should be revised in the light of the loss of income recorded at the end of the marketing year ; whereas pursuant to Article 3 ( 1 ) of Council Regulation (EEC) No 2643/80 (*), however, 9 046 000 ECU, representing the difference between the total amount of advances paid in that region for 1982/83 and the revised loss of income recorded in the said region for that marketing year, should be deducted from the revised loss of income calculated as described above ; Whereas, in regions other than 2, 3 , 4, 5 and 6, no loss of income was recorded during the 1983/84 marketing year ; whereas pursuant to the second subparagraph of Article 5 (4) of Regulation (EEC) No 1837/80, as amended by Regulation (EEC) No 1195/82, however, the amount of the premium determined for region 2 may be paid in respect of those regions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 5 (2) thereof, Whereas the amendment of Regulation (EEC) No 1837/80 introduced by Regulation (EEC) No 871 /84 applies from the beginning of the 1984 marketing year, namely 2 April ; whereas, however, the provisions of Regulation (EEC) No 1837/80 , as amended by Regulation (EEC) No 1 195/82 (3), remain applicable for the purpose of determining the premium payable to sheepmeat producers in respect of the 1983/84 marke ­ ting year ; HAS ADOPTED THIS REGULATION : Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to sheepmeat producers ; whereas the estimated level of that premium was calculated on the basis of a foreseeable loss of income, determined by Commission Regulation (EEC) No 47/84 (4) ; Article 1 1 . A difference is hereby found between the reference price and the market price recorded during 1983/84 only for the following regions : Difference per 1 00 kilograms in ECU Region 2 3 4 5 6 Whereas, pursuant to Article 5 (2) and (5) of Regula ­ tion (EEC) No 1837/80 , as amended by Regulation (EEC) No 1195/82, the estimate of the loss of income and of the amount of the premium payable per ewe are to be revised at the end of the marketing year ; whereas, moreover, paragraph 3 of the said Article provides for limitation of the loss of revenue calculated by subtracting, from the total amount referred to in paragraph 2 of the said Article , the total amount of the premium granted pursuant to Article 9 of the same Regulation ; 4,030 56,926 81,413 169,073 130,127 2. The total revised amount of the loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 , as amended by(') OJ No L 183, 16 . 7 . 1980 , p. 1 . (2) OJ No L 90 , 1 . 4 . 1984, p. 35 . (3) OJ No L 140 , 20 . 5 . 1982, p . 22 . 0 OJ No L 7, 10 . 1 . 1984 , p . 21 . 0 OJ No L 275, 18 . 10 . 1980, p. 6 . No L 154/32 Official Journal of the European Communities 9 . 6 . 84 Region Revisedpremiumpayableper ewe, in ECU Regulation (EEC) No 1195/82, limited pursuant to paragraph 3 of the same Article, is hereby determined as follows : Denmark Netherlands Luxembourg Belgium Germany 2 3 4 5 6 0,967 13,462 20,305 22,500 24,955 15,971 18,092 11,007 23,574 Region 2 3 of which : Denmark Netherlands Luxembourg Belgium Germany 4 5 6 Total amount in ECU 7 279 000 25 328 000 525 000 10 437 000 63 000 2 745 000 1 1 558 000 32 565 000 157 538 000 16 266 000 Pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2643/80, however, no premium shall be paid in respect of region 2. Pursuant to the second subparagraph of Article 5 (4) of Regulation (EEC) No 1837/80 , as amended by Regula ­ tion (EEC) No 1195/82, the amount determined above for region 2 may be paid in respect of regions 1 and 7. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 The revised amount of the premium payable per ewe and per region and, in the case of region 3 , per Member State, calculated pursuant to Article 5 of Regulation (EEC) No 1837/80, as amended by Regula ­ tion (EEC) No 1195/82, is as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1984. For the Commission Poul DALSAGER Member of the Commission